               Case 1:19-cv-10306-AKH Document 4 Filed 11/06/19 Page 1 of 1
      UNITED STATES DISTRICT COURT
      SOUTHERN DISTRICT OF NEW YORK


                                                    Plaintiff,

      GERMANTOM INTERNATIONAL GMBH
                                                                  Case No.
                            -v-
                                                                       Rule 7.1 Statement

      EPOCH MEDIA GROUP, LLC                        Defendant.




                   Pursuant to Federal Rule of Civil Procedure 7.1 [formerly Local
     General Rule 1.9] and to enable District Judges and Magistrate Judges of the Court
     to evaluate possible disqualification or recusal, the undersigned counsel for
       Germantom International GmbH                    (a private non-governmental party)

     certifies that the following are corporate parents, affiliates and/or subsidiaries of
     said party, which are publicly held.

       There are no corporate parents, affiliates, and/or subsidiaries of said party
       which are publicly held.




     Date:    November 4, 2019
                                                         Signature of Attorney


                                                         Attorney Bar Code:      MS4973



Form Rule7_1.pdf SDNY Web 10/2007
